Mr. Presiding Justice Brown delivered the opinion of the court. This appeal differs from the cause No. 19,912 in this court, ante, p. 610, wherein an opinion has been filed, in no essential respect. It was decided upon the pleadings, and the pleadings differ in no material particular from those in said cause No. 19,912. The petitioner was removed from his position at the same time as Captain Ellfeldt and as a result of the same investigation, as will appear by reference to the opinion in No. 19,912. Our decision is governed by the same considerations. The judgment of the Superior Court of Cook county is reversed and the cause is remanded to that court with directions to overrule the demurrer. Reversed and remanded with directions.